Motion Granted; Dismissed and Memorandum Opinion filed April 30, 2020.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00057-CV

                       NATALIE Y. MOORE, Appellant

                                        V.
                          MARIA BENITEZ, Appellee

             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1146033

                         MEMORANDUM OPINION

      In this forcible detainer action, appellee has moved to dismiss the appeal for
lack of jurisdiction on the ground that the appeal has become moot. We requested a
response from appellant to appellee’s motion to dismiss. Appellant failed to
respond.

      An action for forcible detainer is intended to be a speedy, simple, and
inexpensive means to obtain immediate possession of property. Marshall v.
Housing Auth. of the City of San Antonio, 198 S.W.3d 782, 787 (Tex. 2006).
Judgment in a forcible detainer case is not intended to be a final determination of
whether the eviction is wrongful; rather, it is a determination of the right to
immediate possession. Id. (citing Tex. Prop. Code Ann. § 24.008)). The only issue
in a forcible detainer action is the right to possession of the property. Olley v.
HVM, LLC, 449 S.W.3d 572, 575 (Tex. App.—Houston [14th Dist.] 2014, pet.
denied).

      The question in a mootness analysis in a forcible detainer action is not
whether the appellant has moved off the premises, but whether she asserted a
potentially meritorious claim for current possession. Compare Kennedy v. Andover
Place Apartments, 203 S.W.3d 495, 497 (Tex. App.—Houston [14th Dist.] 2006,
no pet.) (potentially meritorious claim for current possession asserted, so appeal
was not moot), and Geters v. Baytown Housing Authority, 430 S.W.3d 578, 582–
83 (Tex. App.—Houston [14th Dist.] 2014, no pet.) (same) with Briones v. Brazos
Bend Villa Apartments, 438 S.W.3d 808, 812–13 (Tex. App.—Houston [14th
Dist.] 2014, no pet.) (no potentially meritorious claim for current possession
asserted, so appeal was moot). Appellant did not file a response asserting a
potentially meritorious claim for current possession of the property. Accordingly,
the appeal is moot.

                                    Conclusion

      We grant appellee’s motion to dismiss and dismiss the appeal for mootness.

                                  PER CURIAM

Panel consists of Justices Bourliot, Hassan, and Poissant.




                                         2